DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on December 29, 2020 have been entered. 
Claims 1, 5, 11, 13, 14, 15, 16, and 19 have been amended.
Claims 2, 9, and 12 have been cancelled.
Claim 22 has been added.
The previously raised claim objections have been withdrawn for claim 1 and 19 in light of the amendment submitted by Applicant on December 29, 2020.

Response to Arguments
Applicant’s arguments filed on December 29, 2020 have been considered but are moot in view of the new grounds in the current rejection. 














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (Pub. No. US 2018/0315294), in view of Mitra et al. (Pub. No. US 2020/0050258), hereinafter Mitra, in view of Huang et al. (Pub. No. US 2017/0013111), hereinafter Huang, and in view of Hu et al. (Pub. No. US 2014/0099614), hereinafter Hu.

Claim 1. 	Takano discloses a computer-implemented method comprising: 
		receiving, by the computing device, a message that triggers a first attention provoking action on the user device (Parag. [0027-0028]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)); 
		detecting, by the computing device, a confidence level of a sender of the message, the confidence level of the sender being a level of confidence that the sender wishes to have the first attention provoking action triggered (Parag. [0007-0008], Parag. [0024], Parag. [0027-0028], Parag. [0033], and Parag. [0042]; (The art teaches that the reception unit receives the information and an importance level set for the information by the sender, and the notification unit changes a method for performing notification based on the importance level set for the information and the sleeping state of the user determined by the sleeping state determination unit (i.e., the importance level as desired by the sender is being detected)));  
		detecting, by the computing device, a confidence level of the user, the confidence level of the user being a level of confidence that the user wishes to have the first attention provoking action triggered (Parag. [0030], Parag. [0037], and Parag. [0042]; (The art teaches determining the sleeping state (e.g., sleep level) of the recipient (i.e., user). The sleeping state determination unit determines the sleeping state based on bodily movement, facial expression (state of eyelids), or the like of the user measured using an image sensor such as a camera. The result of the determination of the sleeping state can be obtained as one of two values indicating being asleep and not being asleep, or can be obtained as one of multiple values indicating deep sleep, light sleep, and being awake (i.e., the sleeping state indicates whether the user would be able to receive notification))); 
		determining, by the computing device, that the confidence level of the sender satisfies a first threshold (Parag. [0032-0034]; (The art teaches that performing notifications is based on the importance level as a function of a specific level number (e.g., level 0-3) that should be satisfied. Notifications are performed based on the importance level number (i.e., threshold)));   
		executing, by the computing device, first attention provoking instructions based on the determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the sender satisfies the first threshold and the determining that the confidence level of the user is being satisfied (Parag. [0032-0034]; (The art teaches that the receiving terminal executes notification control in which the method of performing notification is changed based on the importance level set for the received information and the sleeping state of the recipient. The art teaches that performing notifications is based on the importance level as a function of a specific level number (e.g., level 0-3) that should be satisfied. Notifications are performed based on the importance level number (i.e., threshold)));   
		detecting, by the computing device, that attention level criteria has not been satisfied based on user behavior (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); 
executing, by the computing device, second attention provoking instructions to execute a second attention provoking action as a result of the detecting that the attention level criteria has not been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); and 
discontinuing, by the computing device, the executing of the second attention provoking instructions based on detecting that the attention level criteria has been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., The notification is repeated until the user wakes up, which makes the user’s attention to be satisfied))), 
wherein the first attention provoking action and the second attention provoking action are different actions (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the first and the second actions are not the same; they are based on whether the user is awake or not))), and 
Takano doesn’t explicitly disclose determining, by the computing device, that the confidence level of the user satisfies a second threshold; executing, by the computing device, attention provoking instructions based on determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the user satisfies the second threshold; and the computing device delays the executing first attention provoking instructions as a result of: the user preparing to sleep, and  an importance level of the user device activity being below a required importance level for disturbing the user when the user is preparing to sleep.
determining, by the computing device, that the confidence level of the user satisfies a second threshold; and executing, by the computing device, attention provoking instructions based on determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the user satisfies the second threshold (Parag. [0006], Parag. [0011], Parag. [0027], and Parag. [0036]; (The art teaches determining a user sleep score based on user biometric data. The art teaches displaying each display item when the sleep score exceeds the sleep score threshold for the respective display item. The art further teaches that if the sleep score is below a first threshold, the user may be less attentive than if the sleep score is above the first threshold)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Mitra. This would be convenient to enhance the efficiency and/or safety of operating a vehicle based on an attentiveness of the user (Parag. [0014]).
		Huang discloses the computing device delays the executing first attention provoking instructions (Parag. [0035], Parag. [0041] and Claim 2; (The art teaches that a controller determines to control the electronic device of the user to postpone the notification of an event, and the device postpones the notification by delaying the display of the event information, and the time point for notifying the event to the user)) as a result of: 
		the user’s habit (Parag. [0026], Parag. [0035], Parag. [0039], and Claim 2; (The art teaches that the controller adjusts the time sequence of the events in the event schedule according to the life information and the task information and the living habit)), and 6244-402182Appl. No. 16/133,843P201707986US01 
an importance level of the user device activity being below a required importance level for disturbing the user when the user is performing an identified habit (Parag. [0026], Parag. [0035], Parag. [0039], and Claim 2; (The art teaches postponing the notification of the event according to the status parameter detected by the detecting device, which include activity levels of the user (i.e., the activity level is low as a function of the user not being active, and vice versa), and the controller adjusts the time sequence of the events in the event schedule according to the status parameter, the task information, and the living habit)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Huang. This would be convenient for dynamically adjusting the time sequence of the events in an event schedule (Parag. [0005]).
preparing to sleep.
However, Hu discloses that the user habit indicates that the user is preparing to sleep (Parag. [0097]; (The art teaches that one of the identified user habits is preparing to sleep action)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Hu. This would be convenient for providing real-time health-related advice in the field of digital health. (Parag. [0002]).

Claim 3. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,   
Takano further discloses the computer-implemented method further comprising determining the first attention provoking instructions and the second attention provoking instructions based on attention provoking criteria (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the first and the second actions are not the same; they are based on whether the user is awake or not))).   

Claim 5. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 3,       
Takano further discloses wherein the attention provoking criteria includes: the user's current behavior (Parag. [0033] and Parag. [0037]; (the first and the second actions are based on whether the user is awake or not)); the user's current attention level (Parag. [0033] and Parag. [0037]; (the first and the second actions are based on whether the user is awake or not, asleep, and the depth of sleep which indicates the attention)); an urgency level of the message that triggers the first attention provoking action (Parag. [0027-0028] and Parag. [0038]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)); and a type of the message that triggers the first attention provoking action (Parag. [0038] and Parag. [0044]; (The art teaches that the message information is urgent)).   

Claim 6. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,   
Takano doesn’t explicitly disclose wherein the attention level criteria define a threshold level of user attention that has been maintained for a threshold period of time. 
However, Mitra discloses wherein the attention level criteria define a threshold level of user attention that has been maintained for a threshold period of time (Parag. [0025]; (The art teaches that based on the biometric data, the wearable device and/or the user device can determine how long the user remains in one or more stages of sleep (e.g., deep sleep, rapid eye movement (REM), etc., as is known) and, based on the length of time spent in each of the stages of sleep)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Mitra. This would be convenient to enhance the efficiency and/or safety of operating a vehicle based on an attentiveness of the user (Parag. [0014]).

Claim 8. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,    
Takano further discloses the computer-implemented method further comprising maintaining execution of the second attention provoking instructions until the detecting the attention level criteria has been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., The notification is repeated until the user wakes up, which makes the user’s attention to be satisfied))).  



Claim 13. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,    
Takano further discloses the computer-implemented method further comprising deploying a system for maintaining a user's attention based on urgent user device activity (Parag. [0030], Parag. [0037-0038], Parag. [0042] and Parag. [0044]; (The art teaches that the message information is urgent. The art teaches determining the sleeping state (e.g., sleep level) of the recipient (i.e., user). The sleeping state determination unit determines the sleeping state based on bodily movement, facial expression (state of eyelids), or the like of the user measured using an image sensor such as a camera. The result of the determination of the sleeping state can be obtained as one of two values indicating being asleep and not being asleep, or can be obtained as one of multiple values indicating deep sleep, light sleep, and being awake (i.e., the sleeping state indicates whether the user would be able to receive notification))), comprising providing a computer infrastructure operable to perform the detecting the message that triggers the 6244-402186Appl. No. 16/133,843P201707986US01first attention provoking actions, the executing the first attention provoking instructions (Parag. [0027-0028]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)); the detecting that attention level criteria has not been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); the executing second attention provoking instructions (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); and the discontinuing the executing the second attention provoking instructions (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., The notification is repeated until the user wakes up, which makes the user’s attention to be satisfied))).       

Claim 14. 	Takano discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (Parag. [0019-0022]), the program instructions executable by a computing device to cause a user device to: 
receive a message that triggers a first attention provoking action on the user device (Parag. [0027-0028]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal));  
detect a confidence level of a sender of the message, the confidence level of the sender being a level of confidence that the sender wishes to have the first attention provoking action triggered (Parag. [0007-0008], Parag. [0024], Parag. [0027-0028], Parag. [0033], and Parag. [0042]; (The art teaches that the reception unit receives the information and an importance level set for the information by the sender, and the notification unit changes a method for performing notification based on the importance level set for the information and the sleeping state of the user determined by the sleeping state determination unit (i.e., the importance level as desired by the sender is being detected))); 
detect a confidence level of the user, the confidence level of the user being a level of confidence that the user wishes to have the first attention provoking action triggered (Parag. [0030], Parag. [0037], and Parag. [0042]; (The art teaches determining the sleeping state (e.g., sleep level) of the recipient (i.e., user). The sleeping state determination unit determines the sleeping state based on bodily movement, facial expression (state of eyelids), or the like of the user measured using an image sensor such as a camera. The result of the determination of the sleeping state can be obtained as one of two values indicating being asleep and not being asleep, or can be obtained as one of multiple values indicating deep sleep, light sleep, and being awake (i.e., the sleeping state indicates whether the user would be able to receive notification)));  
determine that the confidence level of the sender satisfies a first threshold (Parag. [0032-0034]; (The art teaches that performing notifications is based on the importance level as a function of a specific level number (e.g., level 0-3) that should be satisfied. Notifications are performed based on the importance level number (i.e., threshold)));  
execute first attention provoking instructions based on the determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the sender satisfies the first threshold and the determining that the confidence level of the user is being satisfied (Parag. [0032-0034]; (The art teaches that the receiving terminal executes notification control in which the method of performing notification is changed based on the importance level set for the received information and the sleeping state of the recipient. The art teaches that performing notifications is based on the importance level as a function of a specific level number (e.g., level 0-3) that should be satisfied. Notifications are performed based on the importance level number (i.e., threshold)));  
detect that attention level criteria has not been satisfied based on user behavior (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); 6244-402187Appl. No. 16/133,843P201707986US01  
execute second attention provoking instructions to execute a second attention provoking action as a result of the detecting that the attention level criteria has not been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); and  
maintain execution of the second attention provoking instructions until the computing device detects, based on the user behavior, that the user's attention level has satisfied a threshold (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., The notification is repeated until the user wakes up, which makes the user’s attention to be satisfied))),
wherein the first attention provoking action and the second attention provoking action are different actions (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the first and the second actions are not the same; they are based on whether the user is awake or not))), and 
determining, by the computing device, that the confidence level of the user satisfies a second threshold; executing, by the computing device, attention provoking instructions based on determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the user satisfies the second threshold; determining the user’s attention for a threshold period of time; and the computing device delays the executing first attention provoking instructions as a result of: the user preparing to sleep, and  an importance level of the user device activity being below a required importance level for disturbing the user when the user is preparing to sleep.
		However, Mitra discloses determining, by the computing device, that the confidence level of the user satisfies a second threshold; and executing, by the computing device, attention provoking instructions based on determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the user satisfies the second threshold (Parag. [0006], Parag. [0011], Parag. [0027], and Parag. [0036]; (The art teaches determining a user sleep score based on user biometric data. The art teaches displaying each display item when the sleep score exceeds the sleep score threshold for the respective display item. The art further teaches that if the sleep score is below a first threshold, the user may be less attentive than if the sleep score is above the first threshold)); and
		determining the user’s attention for a threshold period of time (Parag. [0025]; (The art teaches that based on the biometric data, the wearable device and/or the user device can determine how long the user remains in one or more stages of sleep (e.g., deep sleep, rapid eye movement (REM), etc., as is known) and, based on the length of time spent in each of the stages of sleep)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Mitra. This would be convenient to enhance the efficiency and/or safety of operating a vehicle based on an attentiveness of the user (Parag. [0014]).
		Huang discloses the computing device delays the executing first attention provoking instructions (Parag. [0035], Parag. [0041] and Claim 2; (The art teaches that a controller determines to control the electronic device of the user to postpone the notification of an event, and the device postpones the notification by delaying the display of the event information, and the time point for notifying the event to the user)) as a result of: 
the user’s habit (Parag. [0026], Parag. [0035], Parag. [0039], and Claim 2; (The art teaches that the controller adjusts the time sequence of the events in the event schedule according to the life information and the task information and the living habit)), and 6244-402182Appl. No. 16/133,843P201707986US01 
an importance level of the user device activity being below a required importance level for disturbing the user when the user is performing an identified habit (Parag. [0026], Parag. [0035], Parag. [0039], and Claim 2; (The art teaches postponing the notification of the event according to the status parameter detected by the detecting device, which include activity levels of the user (i.e., the activity level is low as a function of the user not being active, and vice versa), and the controller adjusts the time sequence of the events in the event schedule according to the status parameter, the task information, and the living habit)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Huang. This would be convenient for dynamically adjusting the time sequence of the events in an event schedule (Parag. [0005]).
The combination doesn’t explicitly disclose that the user habit indicates that the user is preparing to sleep.
However, Hu discloses that the user habit indicates that the user is preparing to sleep (Parag. [0097]; (The art teaches that one of the identified user habits is preparing to sleep action)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Hu. This would be convenient for providing real-time health-related advice in the field of digital health. (Parag. [0002]).   

Claim 15. 	Takano in view of Mitra, Huang, and Hu discloses the computer program product of claim 14, 
Takano further discloses wherein the program instructions further cause the computing device to detect that the message triggers the first attention provoking action based on an urgency level of the message satisfying an urgency threshold, wherein the executing the first attention provoking instructions is based on the detecting that the message triggers the first attention provoking action based on the urgency level (Parag. .  

Claim 17. 	Takano in view of Mitra, Huang, and Hu discloses the computer program product of claim 14,  
Takano further discloses wherein the message is at least one selected from the group consisting of: an e-mail message; a text message; an instant message; an application notification or alert; an emergency alert; and a telephone call (Parag. [0027-0028]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)).   

Claim 18. 	Takano in view of Mitra, Huang, and Hu discloses the computer program product of claim 14,  
		Takano further discloses wherein the first attention provoking instructions include flickering a display of the user device (Parag. [0022]; (The art teaches that the notification apparatus is a device that notifies the user of the occurrence of some event through a means such as sound, light (i.e., flickering), or vibrations, and for example, a speaker, an LED lamp, a vibrator, a display, or the like)).   
 


Claim 19. 	Takano discloses a system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a user device (Parag. [0019-0022]);   
program instructions to provide a message to the user of the user device (Parag. [0027-0028]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)); 6244-402189Appl. No. 16/133,843P201707986US01  
program instructions to detect a confidence level of a sender of the message, the confidence level of the sender being a level of confidence that the sender wishes to have a first attention provoking action triggered (Parag. [0007-0008], Parag. [0024], Parag. [0027-0028], Parag. [0033], and Parag. [0042]; (The art teaches that the reception unit receives the information and an importance level set for the information by the sender, and the notification unit changes a method for performing notification based on the importance level set for the information and the sleeping state of the user determined by the sleeping state determination unit (i.e., the importance level as desired by the sender is being detected))); 
program instructions to detect a confidence level of the user, the confidence level of the user being a level of confidence that the user wishes to have the first attention provoking action triggered (Parag. [0030], Parag. [0037], and Parag. [0042]; (The art teaches determining the sleeping state (e.g., sleep level) of the recipient (i.e., user). The sleeping state determination unit determines the sleeping state based on bodily movement, facial expression (state of eyelids), or the like of the user measured using an image sensor such as a camera. The result of the determination of the sleeping state can be obtained as one of two values indicating being asleep and not being asleep, or can be obtained as one of multiple values indicating deep sleep, light sleep, and being awake (i.e., the sleeping state indicates whether the user would be able to receive notification))); 
program instructions to determine that the confidence level of the sender satisfies a first threshold (Parag. [0032-0034]; (The art teaches that performing notifications is based on the importance level as a function of a specific level number (e.g., level 0-3) that should be satisfied. Notifications are performed based on the importance level number (i.e., threshold)));   
program instructions to determine that an urgency level of the message exceeds an urgency threshold (Parag. [0032-0034]; (The art teaches that performing notifications is based ;  
program instructions to execute first attention provoking instructions to execute the first attention provoking action based on the detecting that the urgency level exceeds the urgency threshold, the determining that the confidence level of the sender satisfies the first threshold, and the determining that the confidence level of the user is being satisfied (Parag. [0032-0034]; (The art teaches that the receiving terminal executes notification control in which the method of performing notification is changed based on the importance level set for the received information and the sleeping state of the recipient. The art teaches that performing notifications is based on the importance level as a function of a specific level number (e.g., level 0-3) that should be satisfied. Notifications are performed based on the importance level number (i.e., threshold)));  
program instructions to detect that attention level criteria has not been satisfied based on user behavior (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied)));  
program instructions to execute second attention provoking instructions to execute a second attention provoking action as a result of the detecting that the attention level criteria has not been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); and  
program instructions to discontinue the executing of the second attention provoking instructions based on the detecting that the attention provoking criteria has been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., The notification is repeated until the user wakes up, which makes the user’s attention to be satisfied))), 6244-4021810Appl. No. 16/133,843P201707986US01  
wherein the first attention provoking action and the second attention provoking action are different actions (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the first and the second actions are not the same; they are based on whether the user is awake or not))), 
the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (Parag. [0019-0022]). 
Takano doesn’t explicitly disclose program instructions to determine that the confidence level of the user satisfies a second threshold; executing attention provoking instructions based on determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the user satisfies the second threshold; and the execution of the first attention provoking instructions are delayed as a result of: the user preparing to sleep, and the urgency level of the message being below a required urgency level for disturbing the user when the user is preparing to sleep.
		However, Mitra discloses program instructions to determine that the confidence level of the user satisfies a second threshold; and executing attention provoking instructions based on determining6244-402183Appl. No. 16/133,843P201707986US01 that the confidence level of the user satisfies the second threshold (Parag. [0006], Parag. [0011], Parag. [0027], and Parag. [0036]; (The art teaches determining a user sleep score based on user biometric data. The art teaches displaying each display item when the sleep score exceeds the sleep score threshold for the respective display item. The art further teaches that if the sleep score is below a first threshold, the user may be less attentive than if the sleep score is above the first threshold)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Mitra. This would be convenient to enhance the efficiency and/or safety of operating a vehicle based on an attentiveness of the user (Parag. [0014]). 
Huang discloses the execution of the first attention provoking instructions are delayed (Parag. [0035], Parag. [0041] and Claim 2; (The art teaches that a controller determines to control the electronic device of the user to postpone the notification of an event, and the device postpones the notification by delaying the display of the event information, and the time point for notifying the event to the user)) as a result of: the user’s habit (Parag. [0026], Parag. , and the urgency level of the message being below a required urgency level for disturbing the user when the user is performing an identified habit (Parag. [0026], Parag. [0035], Parag. [0039], and Claim 2; (The art teaches postponing the notification of the event according to the status parameter detected by the detecting device, which include activity levels of the user (i.e., the activity level is low as a function of the user not being active, and vice versa), and the controller adjusts the time sequence of the events in the event schedule according to the status parameter, the task information, and the living habit)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Huang. This would be convenient for dynamically adjusting the time sequence of the events in an event schedule (Parag. [0005]).
The combination doesn’t explicitly disclose that the user habit indicates that the user is preparing to sleep.
However, Hu discloses that the user habit indicates that the user is preparing to sleep (Parag. [0097]; (The art teaches that one of the identified user habits is preparing to sleep action)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Hu. This would be convenient for providing real-time health-related advice in the field of digital health. (Parag. [0002]). 
 
Claim 20. 	Takano in view of Mitra, Huang, and Hu discloses the system of claim 19, 
Takano further discloses wherein the first attention provoking instructions include at least one selected from the group consisting of: flickering a display of the user device; blinking a particular section of the user device; adjusting a frame rate of the display of the user device; and highlighting a portion of the display of the user device (Parag. [0022]; (The art teaches that the notification apparatus is a device that notifies the user of the occurrence of some event through a means such as sound, light (i.e., flickering), or vibrations, and for example, a speaker, an LED lamp, a vibrator, a display, or the like)).    
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (Pub. No. US 2018/0315294), in view of Mitra et al. (Pub. No. US 2020/0050258), hereinafter Mitra, in view of Huang et al. (Pub. No. US 2017/0013111), hereinafter Huang, in view of Hu et al. (Pub. No. US 2014/0099614), hereinafter Hu, and in view of Kaplan et al (Pub. No. US 2016/0071393), hereinafter Kaplan.

Claim 4. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 3,   
The combination doesn’t explicitly discloses the computer-implemented method further comprising determining an effectiveness of the first attention provoking instructions and updating the attention provoking criteria or the attention level criteria based on the effectiveness of the first attention provoking instructions.  
However, Kaplan discloses that the computer-implemented method further comprising determining an effectiveness of the first attention provoking instructions and updating the attention provoking criteria or the attention level criteria based on the effectiveness of the first attention provoking instructions (Parag. [0110-0112]; (The art teaches that after initiating the alertness test (i.e., first attention), a responsiveness profile is generated from the gathered data, which will be stored as an historical responsiveness profile (i.e., updating historical responsiveness profiles with the effective current responsiveness profile). The ahistorical responsiveness profiles are used for future comparisons)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Kaplan. This would be convenient to enhance the efficiency and/or safety of operating a vehicle based on an attentiveness of the user (Parag. [0004]).

Claim 22. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,  
Takano further discloses wherein the message is an email, the email includes embedded rules indicating that a certain level of time and attention should be devoted to reading the email (Parag. [0027-0028] and Parag. [0038]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (i.e., e-mail that would require , and
the attention provoking instructions criteria repository stores a set of attention provoking instructions criteria that define a particular set of attention provoking instructions to execute based on: the user behavior (Parag. [0033] and Parag. [0037]; (the first and the second actions are based on whether the user is awake or not)); the user's attention level (Parag. [0033] and Parag. [0037]; (the first and the second actions are based on whether the user is awake or not, asleep, and the depth of sleep which indicates the attention)); a type of message (Parag. [0038] and Parag. [0044]; (The art teaches that the message information is urgent)); and an urgency level of the message (Parag. [0027-0028] and Parag. [0038]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)).
Takano doesn’t explicitly disclose the attention provoking instructions criteria repository stores a set of attention level criteria that defines a threshold attention level and a threshold amount of time that the attention level should be maintained. 
However, Mitra discloses the attention provoking instructions criteria repository stores a set of attention level criteria that defines a threshold attention level and a threshold amount of time that the attention level should be maintained (Parag. [0025]; (The art teaches that based on the biometric data, the wearable device and/or the user device can determine how long the user remains in one or more stages of sleep (e.g., deep sleep, rapid eye movement (REM), etc., as is known) and, based on the length of time spent in each of the stages of sleep)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Mitra. This would be convenient to enhance the efficiency and/or safety of operating a vehicle based on an attentiveness of the user (Parag. [0014]).
The combination doesn’t explicitly disclose updating, by the computing device, an attention provoking instructions criteria repository with an effectiveness of the attention provoking instructions for the user; and
However, Kaplan discloses updating, by the computing device, an attention provoking instructions criteria repository with an effectiveness of the attention provoking instructions for the user (Parag. [0110-0112]; (The art teaches that after initiating the alertness test (i.e., first attention), a responsiveness profile is generated from the gathered data, which will be stored as an historical responsiveness profile (i.e., updating historical responsiveness profiles with the effective current responsiveness profile). The ahistorical responsiveness profiles are used for future comparisons)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Kaplan. This would be convenient to enhance the efficiency and/or safety of operating a vehicle based on an attentiveness of the user (Parag. [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (Pub. No. US 2018/0315294), in view of Mitra et al. (Pub. No. US 2020/0050258), hereinafter Mitra, in view of Huang et al. (Pub. No. US 2017/0013111), hereinafter Huang, in view of Hu et al. (Pub. No. US 2014/0099614), hereinafter Hu, and further in view of Agnew et al (Pub. No. US 2018/0268695), hereinafter Agnew.

Claim 7. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,    
The combination doesn’t explicitly discloses wherein the first attention provoking instructions include adjusting a frame rate of the display of the user device.
However, Agnew discloses wherein the first attention provoking instructions include adjusting a frame rate of the display of the user device (Parag. [0004]; (The art teaches that a warning is being displayed on a device as a flickering warning (i.e., the frame rate of the display is adjusting for a warning, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Agnew. This would be convenient in supporting the safety of a driver using am autonomous driving system (Parag. [0002]).


Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (Pub. No. US 2018/0315294), in view of Mitra et al. (Pub. No. US 2020/0050258), hereinafter Mitra, in view of Huang et al. (Pub. No. US 2017/0013111), hereinafter Huang, in view of Hu et al. (Pub. No. US 2014/0099614), hereinafter Hu, and in view of Dotan-Cohen et al (Pub. No. US 2016/0248865), hereinafter Dotan-Cohen.

Claim 10. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,    
The combination doesn’t explicitly disclose wherein a service provider at least one of creates, maintains, deploys and supports the computing device. 
However, Dotan-Cohen discloses wherein a service provider (i.e., cloud service) at least one of creates, maintains, deploys and supports the computing device (Parag. [0123]). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Dotan-Cohen. This would be convenient in reminding the users of missed notifications that were inconvenient to respond to at the first time (Parag. [0002]).   

Claim 11. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,    
Takano further discloses wherein the detecting the message that triggers the first attention provoking actions, the executing the first attention provoking instructions (Parag. [0027-0030]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)); the detecting that attention level criteria has not been satisfied (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated until the recipient wakes up if the recipient is asleep (i.e., the user’s attention is not being satisfied))); the executing second attention provoking instructions (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the ; and the discontinuing the executing the second attention provoking instructions (Parag. [0033] and Parag. [0037]; (The art teaches that in the case where the importance level is level 3 (highest), normal notification is performed if the recipient is not asleep, and notification is repeated (i.e., second notification) until the recipient wakes up if the recipient is asleep (i.e., The notification is repeated until the user wakes up, which makes the user’s attention to be satisfied))).
Takano doesn’t explicitly disclose the above steps above are provided by a service provider on a subscription, advertising, and/or fee basis.  
However, Dotan-Cohen discloses wherein the monitoring the user behavior and the biometrics; the detecting the user device activity that triggers the attention provoking actions, the executing the attention provoking instructions; are provided by a service provider on a subscription, advertising, and/or fee basis (Parag. [0123] lines 4-14; (The art teaches that the used application may subscribe to the cloud service (Service provider)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Takano to incorporate the teaching of Dotan-Cohen. This would be convenient in reminding the users of missed notifications that were inconvenient to respond to at the first time (Parag. [0002]).

Claim 16. 	Takano in view of Mitra, Huang, and Hu discloses the computer program product of claim 15,   
Takano further discloses wherein the urgency level is determined based on: an urgency flag embedded in the message (Parag. [0027-0028] and Parag. [0038]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal. The art teaches that the message information indicate that the message is urgent)); a rule embedded in the message (Parag. [0027-0028]; (The art teaches that the sender sets the importance level for the information to be sent by the sender (e.g., message, e-mail, etc,). The importance level set by the sender is used for notification control in the receiving terminal)) 
The combination doesn’t explicitly disclose 6244-402188Appl. No. 16/133,843P201707986US01applying natural language classification to the message; applying natural language processing to the message; and applying sentiment or tone analysis to the message. 
 discloses applying natural language classification to the message applying natural language processing to the message, and applying sentiment or tone analysis to the message (Parag. [0053], Parag. [0061]; (The art teaches that contextual information extractor determine contextual information related to an event, which include keywords in the communication (which may be used for determining importance or urgency); contextual information about the contacting entity (such as the entity identity, relation with the user, location of the contacting entity if determinable, frequency or level of previous contact with the user). The urgency level or importance level is determined from contextual information based on context features associated with the unaddressed event (including extracted keywords or other context features extracted from similar events). keywords may be predetermined to indicate possible urgency (such as "urgent," "immediate," or similar words that may be present in communications))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Dotan-Cohen. This would be convenient in reminding the users of missed notifications that were inconvenient to respond to at the first time (Parag. [0002]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (Pub. No. US 2018/0315294), in view of Mitra et al. (Pub. No. US 2020/0050258), hereinafter Mitra, in view of Huang et al. (Pub. No. US 2017/0013111), hereinafter Huang, in view of Hu et al. (Pub. No. US 2014/0099614), hereinafter Hu, and further in view of Farhan et al (Pub. No. US 2012/0268235), hereinafter Farhan.

Claim 21. 	Takano in view of Mitra, Huang, and Hu discloses the computer-implemented method of claim 1,  
The combination doesn’t explicitly disclose the computer-implemented method further comprising determining that the user device is not located in a moving vehicle, wherein the executing the first attention provoking instructions are a result of the determining that the user device is not located in a moving vehicle.  
However, Farhan discloses determining that the user device is not located in a moving vehicle, wherein the executing the first attention provoking instructions are a result of the determining that the user device is not located in a moving vehicle (Parag. [0059]; (The art teaches an alerting system for detecting a motor vehicle in motion, and further disabling the SMS text messaging features of the driver’s mobile telephone. A communication protocol is utilized to send signals to the mobile telephone to cause the disablement of the SMS text messaging (i.e., attention alert) features the driver’s mobile telephone (i.e., SMS message are enabled only if detecting that the user of the mobile device is not location in a vehicle that is moving))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Farhan. This would be convenient in for reducing or preventing car and other motor vehicle accidents caused by drivers’ distraction due to reading or sending SMS text messages on their mobile devices (Parag. [0004]).




















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraus et al. (US 2020/0057850) – Related art in the area of enhancing operational monitoring with alert confidence assignments (Parag. [0029], computing an alert's confidence score, which captures the confidence that an alert is indeed malicious or otherwise worthy of closer attention. Such confidence scoring can be highly useful to customers, as it enables prioritizing alerts for investigation).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442